               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF TENNESSEE
                         AT CHATTANOOGA

STACY IVEY,              §
                         §
     Plaintiff,          §
                         §
     v.                  §                   Civil Action No. ________________
                         §
THE PRUDENTIAL INSURANCE §
COMPANY OF AMERCIA,      §
                         §
     Defendant.          §

  COMPLAINT FOR RECOVERY OF PLAN BENEFITS AND FOR THE
          ENFORCEMENT OF RIGHTS UNDER ERISA

      COMES NOW, Plaintiff Stacy Ivey, and makes the following

representations to the Court for the purpose of obtaining relief from Defendant’s

refusal to pay long-term disability benefits due under an employee benefits plan

under ERISA, and for Defendant’s other violations of the Employee Retirement

Income Security Act of 1974 (“ERISA”).

                        JURISDICTION AND VENUE

   1. This Court’s jurisdiction over the Plaintiff’s claims for long term disability

      benefits is invoked under federal question jurisdiction pursuant to 28 U.S.C.

      § 1331 and under the express jurisdiction found in the ERISA statute under

      29 U.S.C. § 1132(e) (ERISA § 5-2(e)).




                                         1

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 1 of 16 PageID #: 1
   2. Plaintiff’s claims “relate to” an “employee welfare benefits plan” or “plans”

      as defined by ERISA, 29 U.S.C. § 1001 et seq., and the subject disability

      benefit plans constitutes a “plan under ERISA.”

   3. The ERISA statute, at 29 U.S.C. § 1133, as well as Department of Labor

      regulations, at 29 C.F.R. § 2569.503-1 provide a mechanism for

      administrative or internal appeal of benefits denials.

   4. In this case, the aforementioned avenues of appeal have been exhausted and

      this matter is now properly before this court for judicial review.

   5. Venue is proper within the Eastern District of Tennessee pursuant to 29

      U.S.C. § 1132(e)(2).

                                 PARTIES

   6. Plaintiff, Stacy Ivey (hereinafter “Plaintiff”), was at all relevant times, a

      resident of the City of Soddy Daisy, County of Hamilton, State of

      Tennessee.

   7. Plaintiff alleges upon information and belief that Catholic Health Initiatives

      Long Term Disability Plan (hereinafter “Plan”) is, and at all relevant times

      was, an “employee welfare benefit plan” as defined by ERISA.

   8. The Plan provides eligible employees with disability income protection as

      defined by the Plan.




                                          2

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 2 of 16 PageID #: 2
   9. Plaintiff alleges upon information and belief that Catholic Health Initiatives

      is the Plan Sponsor and Plan Administrator of the long-term disability Plan.

   10.Catholic Health Initiatives and/or the Plan additionally maintained or

      contained other benefits and/or component plans under which Plaintiff may

      be entitled to benefits if found disabled under the long-term disability Plan.

   11.The Prudential Insurance Company of America (hereinafter “Prudential”) is

      the party obligated to pay benefits and to determine eligibility for benefits

      under the Plan.

   12.Prudential is the underwriter for Group Policy Number GD-49038-CO.

   13.Prudential is an insurance company authorized to transact the business of

      insurance in this State, and may be served with process through the

      Commissioner of the Tennessee Department of Commerce and Insurance,

      500 James Robertson Parkway, Suite 660, Nashville, Tennessee 37243-

      1131, and at its headquarters located at 751 Broad Street, Newark, New

      Jersey 07102.

                                      FACTS

   14.Defendant Prudential was the entity responsible for processing claims and

      adjudicating appeals regarding long-term disability benefits under the Plan.

   15.The long-term disability Plan is fully insured by Prudential under Group

      Policy Number GD-49038-CO.


                                          3

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 3 of 16 PageID #: 3
   16.The Plaintiff timely filed an application for benefits under the Plan, was

      subsequently denied benefits, Plaintiff timely appealed, and Prudential

      issued its final denial on March 19, 2020.

   17.The Plaintiff was employed as a receptionist by CHI Memorial Mountain

      Management since 2006 at its location in the City of Soddy Daisy, County

      of Hamilton, State of Tennessee, and as such, Plaintiff was thereby a

      participant or beneficiary of the Plan, and is covered by the policy that

      provides benefits under the Plan.

   18.The Plaintiff ceased work on or about September 10, 2018, due to a

      disability while covered under the Plan.

   19.The Plaintiff has been and continues to be disabled as defined by the

      provisions of the Plan.

   20.In accordance with the review procedures set forth in the Plan, 29 U.S.C. §

      1133, and 29 C.F.R. § 2560.503-1, Plaintiff appealed the claim until

      exhausting the required plan appeals.

   21.Having submitted her appeal, and as confirmed by Prudential, Plaintiff

      exhausted her administrative remedies.

   22.Based on the terms of the insurance policy, Plaintiff’s complaint is timely

      and is not otherwise time barred.




                                          4

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 4 of 16 PageID #: 4
   23.Plaintiff is entitled to long term disability benefits as she has met the long-

      term disability Plan’s requirements, and her disability continues to prevent

      her from performing the material and substantial duties of her regular

      occupation and from performing the duties of any gainful occupation for

      which she is reasonably fitted by education, training or experience.

   24.If disabled pursuant to the terms of the policy, Plaintiff, who was paid no

      disability and is entitled to a monthly gross long-term disability benefit of

      $1,243.66 for two years of own-occupation benefits from March 9, 2019 to

      March 9, 2021, such that she is entitled to $24,299.07 in back benefits,

      $6,049.25 in future benefits (using 3.00% to discount to net present value)

      with no overpayment owed, for a total long-term disability benefit of

      $30,348.32.

   25.Alternatively, if disabled pursuant to the terms of the policy, Plaintiff, who

      was paid no disability and is entitled to a monthly gross long-term disability

      benefit of $1,243.66 offset by a Social Security disability benefit of

      $1,248.40 (Plaintiff’s Social Security disability case is still pending) for a

      minimum monthly long-term disability benefit of $124.00 from March 9,

      2019 to February 15, 2037, such that she is entitled to $2,418.43 in back

      benefits, $19,205.27 in future benefits (using 3.00% to discount to net

      present value) with no overpayment owed, for a total long-term disability


                                         5

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 5 of 16 PageID #: 5
      benefit of $21,623.69.

   26.Evidence submitted by Plaintiff to Prudential supporting her disability

      includes, inter alia, the following: medical records and/or medical opinions

      from David Lowry, M.D., Donald Hakes, PA, Erin Martin, NP, John

      Dorizas, M.D., and James Jolley, M.D., detailing the Plaintiff suffers from

      bulging of cervical intervertebral disc, cervicalgia, chronic neck pain,

      diabetes type 2, occipital headaches, hyperkalemia, insomnia, neural

      foraminal stenosis of cervical spine, suprascapular neuropathy, anxiety,

      depression, with an MRI demonstrating broad-based disc protrusions with

      mass effect on thecal sac at C5-6 and C6-7, and an EMG indicating

      polyphasia or alteration in the pattern and timing of the recruitment of spinal

      motor neurons, all of which cause chronic pain, fatigue and diminished

      concentration and memory, which, in turn, requires Plaintiff to take frequent

      and unpredictable rest breaks, causes chronic absenteeism during any work

      environment, and causes her to be off-task more than ten percent (10%) of

      any given workday.

   27.Prudential relied on medical consultants for file reviews during the

      administrative appeal of Plaintiff’s disability claim and said consultants

      opined, inter alia, that Plaintiff had minor impairments which had no




                                         6

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 6 of 16 PageID #: 6
      meaningful impact on her functionality without addressing her work

      reliability, consistency, substantial capacity and steady attendance.

   28.Prudential relied on file-reviewing medical consultants Dr. Goldman and Dr.

      Parrillo to deny Plaintiff’s claim for benefits.

   29.Dr. Goldman said, inter alia, there were no data to support vegetative signs,

      dangerousness, or gross dysregulation of affect. The absence of extreme

      findings or symptoms are worthless in determining whether Plaintiff is

      disabled. Instead, employers are concerned with reliability, consistency,

      substantial capacity, psychological stability, and steady attendance. Rhines v.

      Harris, 634 F.2d 1076, 1079 (8th Cir. 1980); Tippitt v. Reliance Std. Life

      Ins. Co., 457 F.3d 1227, 1236 (11th Cir. 2006); McIntyre-Handy v. APAC

      Customer Services, Inc., 2005 WL 5369158, *6 (E.D. Va. 2005); Tyndall v.

      Nat'l Educ. Centers, Inc. of California, 31 F.3d 209, 213 (4th Cir. 1994).

      Additionally, as of 2015, there were 16 federal court decisions from around

      the country involving claim denials based at least in part of Dr. Goldman’s

      opinions. In each of these cases the court reversed the denial of benefits

      decisions. Additionally, Dr. Goldman was criticized by the 6th Circuit Court

      of Appeals, which noted his file review opinion was “factually and

      analytically problematic” because it overlooked evidence and made




                                           7

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 7 of 16 PageID #: 7
      unsupported opinions. Javery v. Lucent Techs., Inc. Long Term Disability

      Plan for Mgmt. or LBA Employees, 741 F.3d 686, 702 (6th Cir. 2014).

   30.With respect to Dr. Parrillo, he indicated that "the claimant's self-reported

      functional incapacity is not consistent with the objective evidence contained

      in the record." In other words, Plaintiff’s subjective complaints of pain,

      fatigue and diminished concentration and memory were ignored. This is

      improper because employers are concerned with reliability, consistency,

      substantial capacity, psychological stability, and steady attendance. Dr.

      Parrillo provides no analysis on these issues and has no ability to address

      Plaintiff’s credibility because he is only a file-reviewing physician. For

      example, the 7th Circuit has observed that “[f]or most illnesses or injuries,

      the disabling aspect is not the disease itself, but the pain, weakness, or

      fatigue caused by that illness or injury. Even diseases that are extremely

      likely to cause an inability to work, such as stage IV cancer or advanced

      heart disease, are disabling because of the pain, weakness or fatigue.”

      See Weitzenkamp v. Unum Life Ins. Co. of Am., 661 F.3d 323, 330 (7th Cir.

      2011). Additionally, although Prudential does limit pay periods for sickness

      or injuries which are primarily based on self-reported symptoms there is no

      question Plaintiff has a broad-based disc protrusion at C5-C6 and C6-C7




                                        8

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 8 of 16 PageID #: 8
      with findings on electrodiagnostic testing shows an underlying chronic

      cervical radiculopathy at C6-C7.

   31.The Plaintiff has now exhausted her required administrative remedies for her

      long-term disability benefits under the Plan pursuant to ERISA or such

      administrative remedies are deemed exhausted and/or her long-term

      disability benefits are deemed denied.

   32.The Court’s standard of review for the ERISA claims is de novo under

      Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989).

   33.The entity that chose to deny long term disability benefits would pay any

      such benefits due out of its own funds.

   34.Defendant Prudential was a claims decision-maker under a perpetual conflict

      of interest because the long-term disability benefits would have been paid

      out of its own funds.

   35.Defendant Prudential allowed its concern over its own funds to influence its

      decision-making.

   36.Defendant has acted under a policy to take advantage of the potential

      applicability of ERISA to claims.

   37.Prudential’s administrative process did not provide Plaintiff with a full and

      fair review; by way of example, Prudential’s denial letters did not contain




                                          9

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 9 of 16 PageID #: 9
       the specific reasons for the denial and did not advise Plaintiff of the

       information Prudential required in order to approve her continuing benefits.

    38.The disability insurance policy does not provide Prudential with

       discretionary authority.

    39.At all times relative hereto, Prudential has been operating under an inherent

       and structural conflict of interest because any monthly benefits paid to

       Plaintiff are paid from Prudential’s own assets with each payment depleting

       those same assets.

    40.As the party obligated to pay benefits and the administrator given discretion

       in construing and applying the provisions of the disability plan and assessing

       Plaintiff’s entitlement to benefits, Prudential is an ERISA fiduciary.

    41.Under ERISA, a fiduciary must carry out its duties with respect to the plan

       solely in the interest of the participants and beneficiaries for the exclusive

       purpose of providing benefits to participants and their beneficiaries and with

       the care, skill, prudence, and diligence under the circumstances then

       prevailing that a prudent individual acting in a like capacity and familiar

       with such matters would use in the conduct of an enterprise of a like

       character and with like aims.

    42. Prudential failed to satisfy its duties under ERISA as specified in paragraph

       41 of this complaint.


                                          10

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 10 of 16 PageID #: 10
    43.Under ERISA, a fiduciary should fully investigate the relevant and

       applicable facts of any claim.

    44.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       43 of this complaint.

    45.Under ERISA, a fiduciary should fairly consider all information obtained

       regarding a claim, including that which tends to favor claim payment or

       continuation as well as that which tends to favor claim declination or

       termination.

    46.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       45 of this complaint.

    47.Under ERISA, a fiduciary should consider the interests of its insured at least

       equal to its own and to resolve undeterminable issues in its insured's favor.

    48.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       47 of this complaint.

    49.Under ERISA, a fiduciary has the obligation to read, interpret and

       understand all of the pertinent medical information with sufficient clarity so

       as to be able to make a fair, objective and thorough evaluation of its

       insured’s claims for disability benefits.

    50.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       49 of this complaint.


                                           11

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 11 of 16 PageID #: 11
    51.Under ERISA, a fiduciary’s denial of a claim should not be based on

       speculation.

    52.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       51 of this complaint.

    53.Under ERISA, a fiduciary should be objective in its assessment of facts and

       not attempt to bias the claims investigation process in any manner.

    54.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       53 of this complaint.

    55.Under ERISA, a fiduciary should not take into consideration the amount of

       money it would save if a particular claim or set of claims is denied,

       terminated, or otherwise not paid.

    56.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       55 of this complaint.

    57.Under ERISA, a fiduciary should refrain from excessive reliance on in-

       house medical staff to support the denial, termination, or reduction of

       benefits.

    58.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       57 of this complaint.




                                            12

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 12 of 16 PageID #: 12
    59.Under ERISA, a fiduciary should not conduct unfair evaluation and

       interpretation of attending physicians’ or independent medical examiners’

       reports.

    60.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       59 of this complaint.

    61.Under ERISA, a fiduciary should evaluate the totality of its insured’s

       medical conditions.

    62.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       61 of this complaint.

    63.Under ERISA, a fiduciary has an obligation to conduct a fair, thorough, and

       objective review.

    64.Prudential failed to satisfy its duties under ERISA as specified in paragraph

       63 of this complaint.

                          CAUSE OF ACTION
              FOR PLAN BENEFITS AGAINST ALL DEFENDANTS
                   PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)

       PLAINTIFF incorporates all the allegations contained in paragraphs 1

    through 64 as if fully stated herein and says further that:

    65.Under the terms of the Plan, Defendant agreed to provide Plaintiff with long

       term disability benefits in the event that Plaintiff became disabled as defined

       in the Plan.


                                           13

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 13 of 16 PageID #: 13
    66.Plaintiff is disabled under the terms of the Plan.

    67.Defendant failed to provide benefits due under the Plan, and this denial of

       benefits to Plaintiff constitutes a breach of the Plan.

    68.The decision to deny benefits was wrong under the terms of the Plan.

    69.The decision to deny benefits and decision-making process were arbitrary

       and capricious.

    70.The decision to deny benefits was not supported by substantial evidence in

       the record.

    71.The decision-making process did not provide a reasonable opportunity to the

       Plaintiff for a full and fair review of the decision denying the claims, as is

       required by 29 U.S.C. § 1133 and 29 C.F.R. 2560.503-1.

    72.The appellate procedures did not provide the Plaintiff a full and fair review.

    73.As an ERISA fiduciary, the Defendant owed the Plaintiff fiduciary duties,

       such as an obligation of good faith and fair dealing, full and complete

       information, and a decision-making process free of influence by self-interest.

    74.The Defendant violated the fiduciary duties owed to the Plaintiff.

    75.As a direct and proximate result of the aforementioned conduct of the

       Defendant in failing to provide benefits for Plaintiff’s disability and in

       failing to provide a full and fair review of the decision to deny benefits,

       Plaintiff has been damaged in the amount equal to the amount of benefits to


                                           14

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 14 of 16 PageID #: 14
       which Plaintiff would have been entitled to under the Plan, and continued

       benefits payable while the Plaintiff remains disabled under the terms of the

       Plan.

    76.As a direct and proximate result of the aforementioned conduct of the

       Defendant in failing to provide benefits for Plaintiff’s disability, Plaintiff has

       suffered, and will continue to suffer in the future, damages under the Plan,

       plus interest and other damages, for a total amount to be determined.

                                PRAYER FOR RELIEF

       WHEREFORE, PLAINTIFF requests that this Court grant her the

    following relief in this case:

    1. A finding in favor of Plaintiff against Defendant;

    2. Damages in the amount equal to the disability income benefits to which she

       was entitled through date of judgment, for unpaid benefits pursuant to 29

       U.S.C. § 1132(a)(1)(B);

    3. Prejudgment and postjudgment interest;

    4. An Order requiring Defendant to pay continuing benefits in the future so

       long as Plaintiff remains disabled under the terms of the Plan;

    5. An Order requiring the Defendant and/or Plan to provide Plaintiff with any

       other benefits to which she would be entitled pursuant to a finding that she is

       disabled under the Plan;


                                           15

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 15 of 16 PageID #: 15
    6. Plaintiff’s reasonable attorney fees and costs; and

    7. Such other relief as this Court deems just and proper.

 Dated this 15th day of October, 2020.



                           Respectfully submitted,


                           BY: /s/D. Seth Holliday
                               D. SETH HOLLIDAY
                               MCMAHAN LAW FIRM, LLC
                               700 S. Thornton Avenue
                               P.O. Box 1607
                               Dalton, Georgia 30722
                               (706) 217-6118
                               sholliday@mcmahanfirm.com

                                 Attorneys for Plaintiff




                                          16

Case 1:20-cv-00295-TRM-SKL Document 1 Filed 10/15/20 Page 16 of 16 PageID #: 16
